 

Exhibit 10.1(5)

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
October 28, 2016, is made and entered into by and among MGM NATIONAL HARBOR,
LLC, a Nevada limited liability company (the “Borrower”) and BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”), at
the direction of and on behalf of the Lenders described below. Reference is made
to that certain Credit Agreement dated as of January 28, 2016 (as amended prior
to the date hereof, the “Credit Agreement”), by and among the Company, the
Lenders and the Administrative Agent.  Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.

Section 1.Amendment.

A.  Section 6.07 of the Credit Agreement is hereby amended by deleting the third
sentence of Section 6.07 in its entirety and replacing it with the following
text:

“All funds held in the Term A Loan Proceeds Account (including those funds
transferred from the Term A Loan Proceeds Account to the Operating Account)
shall be utilized prior to the utilization of any funds held in the Revolving
Loan
Proceeds  Account  (provided,  however,  that  the  Borrower  may  use  the  first
$25,000,000 of funds deposited in the Revolving Loan Proceeds Account prior to
the exhaustion of all funds held in the Term A Loan Proceeds Account).”

Section 2.Representations and Warranties.  In order to induce the Administrative
Agent, on behalf of the Lenders, to enter into this First Amendment, the
Borrower represents and warrants to each Lender and the Administrative Agent
that the following statements are true, correct and complete:

A.  Corporate Power and Authority.  The Borrower has all requisite corporate or
other organizational power and authority to enter into this First Amendment and
all requisite corporate or other organizational power and authority to carry out
the transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this First Amendment (the “Amended Agreement”).

B.  Authorization of Agreements.  The Borrower has taken all necessary corporate
or other organizational action to authorize the execution and delivery of this
First Amendment and the Borrower has taken all necessary organizational action
to authorize the performance of the Amended Agreement.

C.  No Conflict.  The execution and delivery of this First Amendment by each
Loan Party and the performance of the Amended Agreement by the Borrower does not
and will not:

(i)  require any consent or approval not heretofore obtained of any member,
partner, director, stockholder, security holder or creditor of such party;

(ii)  violate or conflict with any provision of such party’s charter, articles
of incorporation, operating agreement or bylaws, as applicable;

(iii)  result in or require the creation or imposition of any Lien upon or with
respect to any Property of the Borrower and the Restricted Subsidiaries, other
than Liens permitted by Section 8.03 of the Credit Agreement; and

(iv)  violate any Requirement of Law applicable to such party except to the
extent that such violation could not reasonably be expected to have a Material
Adverse Effect.

D.  Governmental Consents.  Except as obtained or made on or prior to the date
hereof, no authorization, consent, approval, order, license or permit from, or
filing, registration or qualification with, any Governmental Authority is or
will be required to authorize or permit under applicable Laws the execution or
delivery of this First Amendment by the Borrower or the performance, validity or
enforceability of the Amended Agreement by or against the Borrower.

US-DOCS\71577107.5

--------------------------------------------------------------------------------

 

E.  Binding Obligation.  This First Amendment has been duly executed and
delivered by the Borrower and the Amended Agreement is the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforcement may be limited by Debtor Relief
Laws, Gaming Laws or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion.

F.  Absence of Default.  On the date hereof, no Default shall exist or will
result from the execution of this First Amendment.

G.  Representation and Warranties from Credit Agreement.  The representations
and warranties of the Borrower contained in Article V of the Credit Agreement
are true and correct in all material respects on and as of the date hereof to
the same extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date; provided that any representation and warranty that is qualified by
materiality, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects.

Section 3.Effectiveness of this First Amendment.  This First Amendment shall be
effective (the “First Amendment Effective Date”) only if and when:

A.  The Administrative Agent shall have received an executed written consent
approving the amendments and consents set forth herein and authorizing the
Administrative Agent to enter into this First Amendment from Lenders
constituting the Required Lenders.

B.  Pursuant to Subsection 11.04 of the Credit Agreement, the Borrower shall
have paid to the Administrative Agent all reasonable and documented in
reasonable detail costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution, delivery and administration of the
Credit Agreement, the other Loan Documents and this First Amendment (including
all reasonable and documented in reasonable detail fees, expenses and
disbursements of counsel to the Administrative Agent to the extent invoiced at
least three Business Days prior to the First Amendment Effective Date), together
with all fees and other amounts due and payable to the Administrative Agent, the
Lead Arrangers (including the reasonable and documented legal fees and expenses
of counsel to the Lead Arrangers), in each case on or prior to the First
Amendment Effective Date.

C.  The representations and warranties contained in Section 2 hereof shall be
true and correct in all material respects as of the First Amendment Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date; provided
that any representation and warranty that is qualified by materiality, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects.

Section 4.Miscellaneous.

A.  Applicable Law. THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN ANY LOAN DOCUMENT WHICH EXPRESSLY STATES THAT IT SHALL BE GOVERNED BY THE
LAW OF ANOTHER JURISDICTION) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS FIRST AMENDMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL EACH BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

B.  Loan Document. This First Amendment shall constitute a Loan Document for all
purposes under the Credit Agreement and the other Loan Documents.  Except as
specifically amended by this First Amendment, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.  The execution, delivery and performance of this First Amendment
shall not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under, the Credit Agreement or any
of the other Loan Documents.

C.  Headings.  Section and subsection headings in this First Amendment are
included herein for convenience of reference only and shall not constitute a
part of this First Amendment for any other purpose or be given any substantive
effect.

2

--------------------------------------------------------------------------------

 

D.  Counterparts.  This First Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  Delivery of an executed counterpart of a signature page of
this First Amendment by facsimile or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed as of the day and year first above written, to be effective as of the
Effective Date.

 

 

 

Borrower:

 

 

 

 

 

 

MGM National Harbor, LLC

 

 

 

 

 

 

By:

/s/ Max Fisher

 

 

Name:

Max Fisher

 

 

Title:

Vice President and Chief Financial Officer

 

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ DeWayne D. Rosse

 

 

Name:

DeWayne D. Rosse

 

 

Title:

Assistant Vice President

 

[Signature Page to First Amendment]